According to the testimony of the plaintiff, the defendant, Mrs. Burke, robbed her of the $135, for which she sues. This being so, Pub. Stat. R.I. cap. 204, § 22, requires that in order to entitle her to sue for the money, she should have first made a complaint for the crime and had process issued on the complaint. This she did not do. The court, therefore, properly directed a verdict for the defendants.
The petition for a new trial is denied and dismissed, and the case remitted to the Common Pleas Division, with direction to enter judgment on the verdict.